DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
Applicant’s response filed on December 8, 2020 is acknowledged. Accordingly claims 30-49 remain pending and have been examined. 

Response to Arguments
Applicant's arguments filed December 8, 2020 have been fully considered but they are not persuasive. 
With respect to independent claim 30, Applicant argues that Radhakrishnan in view of Mattsson fail to teach or disclose “obtaining location data identifying prior geographic positions of a client device and geographic positions of terminal devices that processed prior purchase transactions involving the transaction account much less performing operations that update the first tokenized transaction account when a first update condition applies to the pending purchase transaction data and when at least a subset of the prior geographic positions of the client device are inconsistent with the geographic positions of the terminal devices as required by independent claim 30.
In response Examiner respectfully disagrees and submits that Radhakrishnan in view of Mattsson does teach or suggest the claimed limitation. For example, Radhakrishnan discloses that as user 112 moves from location to location, token 115 may update to represent the current location of user 112. In order words the previous locations of the user are obtained in order to update the current location. Even if it is determined that Radhakrishnan does not teach the claimed limitation, Brock U.S. Patent No. 10,885,552 B1 [Note: Brock is provided here for informational purposes only] is replete with obtaining location data identifying prior geographic positions of a client device and geographic positions of terminal devices that processed prior purchase transactions involving the transaction account and performing operations that update the first tokenized transaction account when a first update condition applies to the pending purchase transaction data and when at least a subset of the prior geographic positions of the client device are inconsistent with the geographic positions of the terminal devices as required by independent claim 30.
Based this fact it is Examiner’s position that the claim limitation is met and the rejection should be maintained.
Applicant further argues with respect to claims 40 and 49 that though different in scope recites limitations similar to those in claim 30, Radhakrishnan in view of Mattsson fail to teach or disclose the claimed limitation
In response Examiner respectfully disagrees and submits that Radhakrishnan in view of Mattsson does teach or suggest the claimed limitation. For example, Radhakrishnan discloses that as user 112 moves from location to location, token 115 may update to represent the current location of user 112. In order words the previous locations of the user are obtained in order to update the current location. Even if it is determined that Radhakrishnan does not teach the claimed limitation, Brock U.S. Patent No. 10,885,552 B1 [Note: Brock is provided here for informational purposes only] is replete with obtaining location data identifying prior geographic positions of a client device and geographic positions of terminal devices that processed prior purchase transactions involving the transaction account and performing operations that update the first tokenized transaction account when a first update condition applies to the pending purchase transaction data and when at least a subset of the prior geographic positions of the client device are inconsistent with the geographic positions of the terminal devices as required by independent claim 30.
With respect to claims 30-49 rejection under 35 U.S.C. §101, Applicant argues that the 101 rejection should be withdrawn because the examiner has failed to meet the burden of proving that the claims are directed to an abstract idea and that the claims do recite significantly more.
In response examiner respectfully disagrees and submits that the rejection under 35 U.S.C. §101, should be maintained for the following reasons: The first step in the 2019 Revised Patent Subject Matter Eligibility Guideline analysis is to "determine whether the claims at issue are directed to one of those patent-ineligible concepts," such as an abstract idea. The inquiry often is whether the claims are directed to "a specific means or method" for improving technology or whether they are simply directed to an abstract end-result. McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1314 (Fed. Cir. 2016). Here the claims are directed to “updating location and transaction account involving a client and a merchant” as part of system of commerce- which is considered an abstract idea. The second inquiry is to determine whether the recited judicial exception is integrated into a practical application. Here the claims are not integrated into a practical application because the use of computer or technology is merely serving as a tool to implement the abstract idea. The technology here only automates the abstract idea of “updating location and transaction account involving a client and a merchant” and for these reasons the rejection under 35 U.S.C. §101, should be maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 30-49 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the Alice Corporation Pty. Ltd. v. CLS Bank International, et al. US Supreme Court, No. 13-298, June 19, 2014). 
Analysis
Step 1: In the instant case, 
claim 30 is directed to a system, which is a statutory category of invention, 
Claim 40 is directed to a computer implemented method, which is a statutory category of invention and
claim 49 is directed to a tangible, non-transitory computer-readable medium, which is a statutory category of invention.
Step 2a: 
While claims 30, 40 and 49 are directed towards a statutory category of invention, the claims are directed towards at least one judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) without significantly more. In the instant case, the claims are 
obtaining pending purchase transaction data involving a transaction account, the pending purchase transaction data including a first tokenized transaction account maintained at a client device;
obtaining location data identifying prior geographic positions of the client device and geographic positions of terminal devices that processed prior purchase transactions involving the transaction account;
performing operations that update the first tokenized transaction account when a first update condition applies to the pending purchase transaction data and when at least a subset of the prior geographic positions of the client device are inconsistent with the geographic positions of the terminal devices; and….
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as processor coupled to storage device, “storing software instructions”, tokenized transaction merely uses a computer as a tool to perform the abstract idea. The use of processor coupled to storage device, “storing software instructions”, tokenized transaction does no more than generally link the abstract idea to a particular field of use, the use of processor coupled to storage device, “storing software instructions”, tokenized transaction does not improve the functioning or performance of the processor/computer and the use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of processor coupled to storage device, “storing software instructions”, tokenized transaction  do not amount to significantly more than the abstract idea. As discussed above, taking the claim elements separately, the use of processor coupled to storage device, “storing software instructions”, tokenized transaction  does no more than generally link the abstract idea to a particular field of use, the use of processor coupled to storage device, “storing software instructions”, tokenized transaction  does not improve the functioning or performance of the processor/computer and the use of a processor/computer does no more than use a processor/computer to implement the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recites the concept of event or condition that trigger token update and update the token using a computer. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 31-39 and 41-48 further recite characteristics of data or continue to perform similar actions on data to perform the abstract idea. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Conclusion
The claim as a whole, does not amount to significantly more than the abstract idea itself. This is because the claim does not effect an improvement to another technology or technical filed; the claim does not amount to an improvement to the functioning of a computer system itself; and the claim does not move beyond a general link of the use of an algorithm to a particular technological environment. 
Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. Thus Examiner concludes that the claims are not directed to a patent-eligible subject matter under 35 U.S.C. 101 because it does not amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radhakrishnan U.S. Patent Application Publication No. 2013/0047202 A1 in view of Mattsson et al (hereinafter “Mattsson”) U.S. Patent Application Publication No. 2015/0096040 A1

As per claims 30, 40 and 49, Radhakrishnan discloses a system, comprising:
a communications interface (see fig. 1);
at least one processor coupled to the communications interface (see fig. 1);
a memory having computer executable instructions stored thereon that, when executed by the at least one processor, causes the at least one processor to perform the steps of:
obtaining pending purchase transaction data involving a transaction account, the pending purchase transaction data including a first tokenized transaction account maintained at a client device (0380, which discloses that “As an example and not by way of limitation, a vendor may request payment from a distributor.  The distributor may then forward the vendor's payment request to TBAC module 110.  TBAC module 110 may then determine whether the vendor's payment request should be allowed.  As another example, a customer may want to make a purchase from a store.  The store may forward the customer's purchase request to TBAC module 110 to determine if the purchase should be allowed.”);
obtaining location data identifying prior geographic positions of the client device and geographic positions of terminal devices that processed prior purchase transactions involving the transaction account (0392, which discloses that “In general, TBAC module 110 may receive a request from a device 114 to access a resource 145.  TBAC module 110 may determine that, based on the geographic location of the device 114, a third party should authenticate the device 114 before access may be granted.”; 0394, which discloses that “As an example and not by way of limitation, TBAC module 110 may determine that device 114 is located in a different country than TBAC module 110 based on subject token 115k.”);
performing operations that update the first tokenized transaction account when a first update condition applies to the pending purchase transaction data and when at least a subset of the prior geographic positions of the client device are inconsistent with the geographic positions of the terminal devices (0334, which discloses that “During object transaction session validation, TBAC module 110 may detect a transaction and generate a session token 115j based on a token 115 associated with the transaction.  This function will be discussed further with respect to FIG. 68.”; 0369, which discloses that  “Although this disclosure describes the at least one session rule 4130 and the token 115 indicating particular examples of users 112 and geographic locations, this disclosure contemplates the at least one session rule 4130 and the token 115 indicating any appropriate user 112 and any appropriate geographic location.”); and 
providing the updated first tokenized transaction account data to the client device via the communications interface.
What Radhakrishnan does not explicitly discloses is:
providing the updated first tokenized transaction account data to the client device via the communications interface.
Mattsson discloses the system comprising:
providing the updated first tokenized transaction account data to the client device via the communications interface (0029, which discloses that “After tokenization, the tokenization module can transmit the tokenized data to the receiving client 105 or can store the tokenized data for subsequent transmission”).
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the system of Radhakrishnan and incorporate a system further comprising: providing the updated first tokenized transaction account data to the client device via the communications interface in view of the teachings of Mattsson in order to facilitate transaction

As per claims 31, and 41, Radhakrishnan discloses the system, wherein:
the first tokenized transaction account constitutes a secure digital representation of the transaction account (0476);
the transaction account comprises a plurality of account data elements (0476); and
the executable instructions, when executed by the at least one processor, cause the at least one processor to further perform the steps of:
generating the first tokenized transaction account based on a first one of the account data elements (0476); but failed to explicitly discloses 
providing the generated first tokenized transaction account to the client device via the communications interface.
Mattsson discloses providing the generated first tokenized transaction account to the client device via the communications interface (0029).
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the system of Radhakrishnan and incorporate a system further comprising: providing the generated first tokenized transaction account to the client device via the communications interface in view of the teachings of Mattsson in order to facilitate transaction

As per claim 32 and 42, Radhakrishnan discloses the system, wherein: 
the executable instructions, when executed by the at least one processor, cause the at least one processor to further perform the step of generating a second token from a second one of the account data elements (0284); and
the operations that update the first tokenized transaction account comprise replacing the second account data element in the account data elements with the second token (0214; 0284).

As per claims 33 and 43, Radhakrishnan discloses the system, wherein: 
a second one of the account data elements comprises a plurality of subelements of account data (0284);
the executable instructions, when executed by the at least one processor, cause the at least one processor to further perform the step of generating a second token based on at least one of (i) a corresponding one of the account data sub-elements or (ii) a combination of the second account data element and the corresponding one of the account data sub-elements (0284); and
the operations that update the first tokenized transaction account comprise replacing the second account data element in the account data elements with the second token (0284).

As per claims 34 and 44, Radhakrishnan discloses the system, wherein the executable instructions, when executed by the at least one processor, cause the at least one processor to further perform the step of generating and storing the first update condition within the memory (0283; 0309).

As per claim 35 and 45, Radhakrishnan discloses the system wherein the executable instructions, when executed by the at least one processor, cause the at least one processor to further perform the steps of:
determining that the subset matches the geographic positions of the terminal devices (0309);
based on the determination that the subset matches the geographic positions of the terminal devices, delaying the update of the first tokenized transaction account data for a predetermined time period (0309; 0334; 0355);
detecting that the predetermined time period has expired (0355); and
in response to the detection that the predetermined time period has expired, performing the update of the first tokenized transaction account (0309; 0334; 0355).

As per claims 36 and 46, Radhakrishnan discloses the system, wherein:
the pending purchase transaction data identifies products involved in a pending purchase transaction (0309; 0334); and 
the first update condition establishes:
a first limit on a value of the pending purchase transaction (0476);
a second limit on a cost of a corresponding one of the products (0476); or 
a third limit on an aggregate cost of the products (0476).

As per claims 37 and 47, Radhakrishnan discloses the system, wherein the executable instructions, when executed by the at least one processor, cause the at least one processor to further perform the steps of:
determining that a second update condition applies to the pending purchase transaction data (0476);
generating a second tokenized transaction account based on the determination that the first and second update conditions apply to the pending purchase transaction data (0476); but failed to explicitly disclose:
providing the second tokenized transaction account to the client device via the communications interface.
Mattsson discloses providing the second tokenized transaction account to the client device via the communications interface (0029).
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the system of Radhakrishnan and incorporate a system further comprising: providing the second tokenized transaction account to the client device via the communications interface in view of the teachings of Mattsson in order to facilitate transaction

As per claims 38 and 48, Radhakrishnan discloses the system, wherein the executable instructions, when executed by the at least one processor, cause the at least one processor to further perform the steps of:
receiving a signal broadcast by a device associated with a retailer, the signal comprising information identifying a geographic location of the associated device or the retailer (0309; 0334); and
generating the updated first tokenized transaction account data in response the information included within the received signal (0309; 0334).

As per claim 39, Radhakrishnan discloses the system, wherein the executable instructions, when executed by the at least one processor, cause the at least one processor to further perform the steps of:
based on the pending purchase transaction data, establishing a correspondence between a location associated with a pending purchase transaction and the geographic location of the associated device of the retailer (0309; 0334); and
generating the updated first tokenized transaction account data in response the established correspondence (0476).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles C. Agwumezie whose number is (571) 272-6838. The examiner can normally be reached on Monday – Friday 8:00 am – 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on (571) 272 – 6709.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHINEDU C AGWUMEZIE/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        March 2, 2021